Stephens, J.
1. The judgment overruling the certiorari, which was rendered in vacation, without an order passed in term time setting the hearing, and without compliance with the provisions of section 4853 of the Civil Code (1910), was void. Lott v. Wood, 135 Ga. 821 (70 S. E. 661).
2. The bill of exceptions brought by the defendant in certiorari, excepting to the rendition of the judgment in vacation, upon the ground of its invalidity, will not be dismissed; but since the judge of the superior court erred in taking jurisdiction, the judgment will be reversed. Walker v. Banks, 65 Ga. 20 (1); Pope v. Jones, 79 Ga. 487 (2) (4 S. E. 860); McDonald v. Farmers Supply Co., 143 Ga. 552 (2) (85 S. E. 861); Walker v. Turner, 58 Ga. 114; Jinks v. State, 115 Ga. 243 (41 S. E. 580).
• Judgment reversed.

Jenkms, P. J., and Bell, J., concur.